MacLean, J.
Complaining orally “for a violation of contract,” the plaintiff showed that, having a transfer neither asked for nor exhibited, he boarded a trolley car which was not run farther but, after the plaintiff and all intending passengers had been asked to take another car there and then waiting, was put upon the siding, where he with three others sat for an hour or more. These showings exhibited no contractual relation between the parties. In the absence of a self-denying ordinance (with a compensatory clause) the plaintiff mistook his reward when, after taking upon him inconvenience and ridicule, pillorying himself in a car shunted aside because, as said the servants of the defendant, out of order, or it may be, because of pretense purely, or, it may be too, even purposefully of spite, he brought this action for a sum of money. Here martyrdom is not mercenary. This particular ear not having been chartered by or to the plaintiff, the defendant under its statutory powers could transport the plaintiff upon any other of its suitable vehicles destined to the place where he would go. No proof of any damage to the plaintiff was offered, although he enlarged his complaint by a bill of particulars wherein was inserted, in effect, a count for false imprisonment. To false imprisonment one is not subjected who voluntarily puts himself into a close easy to leave, and there, sulking under solace of beer, offers a spectacle, diverting perhaps to an onlooker, but not to be seriously presented in a court. Erroneously the case was not dismissed when the plaintiff rested. As erroneously it was submitted to the jury and that, too, under a charge to which valid exceptions were taken.
The judgment in favor of the plaintiff should be reversed, with all costs; but, not to lumber the calendar to the hindrance of litigants-with real grievances, without granting a new trial.
Judgment reversed, with costs to the appellant.